Dismiss and Opinion Filed November 5, 2021




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00596-CV

                     IN THE INTEREST OF S.S., A CHILD

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-14347

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Carlyle
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated July 16, 2021, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated July 16, 2021, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice. By

letter dated October 15, 2021, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, verification that she (1) had either paid for or made
arrangements to pay for the record, or (2) is entitled to proceed without payment of

costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, filed

the docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                             /Cory L. Carlyle//
                                             CORY L. CARLYLE
210596f.p05                                  JUSTICE




                                          –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF S.S., A                   On Appeal from the 255th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-19-14347.
No. 05-21-00596-CV                           Opinion delivered by Justice Carlyle.
                                             Justices Myers and Partida-Kipness
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 5th day of November, 2021.




                                       –3–